DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R. §1.111, dated November 5, 2020 in response to a non-final office action. Claims 11, 7, and 14 have been amended, no claims have been cancelled, and no new claims are added.  Claims 1-20 are subject to examination and have been examined.

Applicant's arguments filed November 5, 2020 have been fully considered but they are not persuasive for the following reasons:

Applicant’s Argument:
Regarding Claims 1, 7, and 14 (35 USC § 103): The Applicant argues in substance “On's description of a "server side" that performs "load balancing" or a network provider that "can transition to" a "distributed" or a "hybrid" architecture fails to mention making any determination at a hub device, based on a change in a topology or performance of a network indicated by received topology data, modifications to processing functions that are located at edge devices, wherein the modifications to the processing functions cause the edge devices to reduce an amount of data transmitted to the hub device by increasing an amount of collected data that is filtered out from transmission from the one or more respective edge devices to the hub device”.

Examiner’s Response:
The Examiner respectively disagrees.  The claim limitation states determine, at the hub device, based on the analysis of the one or more changes in the topology or performance of the network indicated by the received topology data, one or more modifications to processing functions that are located at a respective one or more of the edge devices wherein the one or more modifications (parameters or constraints) to the processing functions cause the one or more respective edge devices to reduce an amount of data transmitted to the hub device by increasing an amount of collected data that is filtered out from transmission from the one or more respective edge devices to the hub device;
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
First, Mahadevan: [0054] teaches analyze the one or more changes in the topology or performance of the network.  Mahadevan: [0026, 055] also teaches determining, at the hub device (controller 180), one or more modifications to processing functions (routing policy) located at an edge devices (i.e. edge node 164 /166) based on the analysis of the one or more changes in the topology or performance of the network indicated by the received topology data. "The network analyzer 188 gathers measurements of network performance metrics. The analyzer 188 uses the gathered measurement data to inform decisions about route selections", and [0055, Fig. 4] "at stage 440, the network analyzer 188 or a network controller 180 selects a route or routes from the plurality of potential routes based on the analysis and, at stage 450, sets a routing policy for traffic from the first network through the node in the second network using the selected route", where the edge devices perform routing [0017].
Mahadevan does not explicitly teach the modifications increases an amount of collected data that is filtered out from transmission from the edge devices to the hub device, and relies of On to teach this.  On: [0038] teaches "the SON client on the edge element (e.g., base station) is able to communicate with SON server elements, shown as Optimization Engines (OEs) 104 in FIG. 1, and either forwards the data collected on the interface (e.g., from the stack, etc.) as is or in some post-processed form and in return receives L1/L2/L3/MIB parameters or constraints from the OEs and delivers them as is or in post-processed form from the stack (e.g., to reduce backhaul bandwidth traffic and/or to facilitate offloading some of this pre-processing and post-processing activity to the edge elements to reduce load on the SON server.  This is interpreted as filtering of data that is received (collected) using the parameters and constraints (modifications) received for transmission to the SON server (hub) for improved performance.  
It is obvious to combine On with Mahadevan in order for a hub device to implement a data processing model which determines parameters to edge devices based on performance or topology to filter data from the edge devices to the hub for performance improvement Therefore, the rejection remains with the explanation within.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the examiner directs the applicant to those responses above.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Throughout the text below the Applicant's claim citations are shown in italics whereas the examiner's interpretation and prior art citations are shown in bold.

Claims 1-4, 7-8, and 10-13 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Mahadevan, et al. (hereafter Mahadevan), US Patent Application 2016/0380892 A1 in view of On, et al. (hereafter On) US Patent Application 2014/0355481.

Regarding Claim 1, Mahadevan teaches A system, comprising: a plurality of edge devices connected to a network that collect respective data, (Mahadevan: [Fig. 1, 120 or 164/166] where [0019] "The end device 120 may be a networked " Internet of Things" device, such as a thermostat, fire alarm, or sensor array such as a weather station" where an edge device is indicated in specification [0030] as also a data source which collects data as known in the art, or where a true edge device 164 is connected to both the end device and the network and also collects data from the end devices and forwards to the network);
wherein one or more of the edge devices (end device 102) comprises a processing function configured to: perform one or more operations on the data; (Mahadevan: [0019] "An end device 120 may be a laptop, desktop, tablet, electronic pad, personal digital assistant, smart phone, video game device, television, television auxiliary box (also known as a "set-top box"), kiosk, portable computer, or any other such device" in which all comprise processing functions and perform operations on collected data)
generate processed data based on the one or more operations; (Mahadevan: [0019] "an end device 120 is any kind of computing device participating in a data exchange with the host 150, or acting as a data sink for the source cache 152 or off-site cache 154, via a network external to the service network 118 (i.e., an access network 112). The end device 120 may be configured for user interaction");
and transmit the processed data to at least one hub device connected to the network; (Mahadevan: [0051] "an end device 120 may upload data to a host 150 for storage, processing, or sharing. These ingress flows may take multiple different routes depending on how the access network 112 routes them. Traffic from the same access network 112 may arrive at the service network 118 at multiple different edge nodes 164" and [0069, Fig. 6] "The network interface 146 [of end device] may link directly to another device or to another device via an intermediary device, e.g., a network device such as a hub, a bridge, a switch, or a router, connecting the computing device 141 to a data network such as the Internet");
and a function adaptation manager (network analyzer 188), wherein the function adaptation manager is configured to: receive topology data indicating one or more changes in a topology or performance of the network; (Mahadevan: [0056, Fig. 4] "at stage 410 of the method 400, a network analyzer 188 receives network assessment information from a plurality of network metric monitors situated in different autonomous system ("AS") networks, e.g., access network 112 or transmission networks 114. The network analyzer 188 uses this information to identify and characterize routes between a first network and a second network");
analyze the one or more changes in the topology or performance of the network; (Mahadevan: [0054, Fig. 4] "the network analyzer 188 identifies an anomalous change in performance for an AS network and identifies corresponding changes to the network topology around the AS network");
determine, at the hub device, based on the analysis of the one or more changes in the topology or performance of the network indicated by the received topology data, one or more modifications (routing policy) to processing functions that are located at a respective one or more of the edge devices (Fig. 1, edge node 164/166), (Mahadevan:[0026] "The network analyzer 188 gathers measurements of network performance metrics. The analyzer 188 uses the gathered measurement data to inform decisions about route selections", and [0055, Fig. 4] "at stage 440, the network analyzer 188 or a network controller 180 selects a route or routes from the plurality of potential routes based on the analysis and, at stage 450, sets a routing policy for traffic from the first network through the node in the second network using the selected route", where [0017] "In an NFV network, some network functionality normally implemented in a network device 160 (or edge device 164 or 166) are implemented as software executing on a processor (e.g., a general purpose processor). In some implementations, this virtualized network functionality includes one or more of load balancing, access control, firewall, intrusion detection, and routing"),
Mahadevan teaches an IOT network with a plurality of edge devices that collect data and perform operations on the data based on topology data, but does not explicitly teach and the at least one hub device, comprising: one or more processors; and one or more memories, wherein the one or more memories have stored thereon instructions, which when executed by the one or more processors, cause the one or more processors to implement: a data processing model, wherein the data processing model is configured to perform one or more operations on processed data received from the one or more of the edge devices; wherein the one or more modifications  to the processing functions cause the one or more respective edge devices to reduce an amount of data transmitted to the hub device by increasing an amount of collected data that is filtered out from transmission from the one or more respective edge devices to the hub device; and deploy the one or more modifications from the hub device to the respective one or more edge devices, wherein the one or more modifications are used to update one or more respective processing functions at the respective one or more edge devices..
However, On does teach and the at least one hub device (SON server), comprising: one or more processors; and one or more memories, wherein the one or more memories have stored thereon instructions, which when executed by the one or more processors (On: [0011]), cause the one or more processors to implement: a data processing model, wherein the data processing model is configured to perform one or more operations on processed data received from the one or more of the edge devices (edge element); (On: [0037-0038] "for each edge element (e.g., or groups of elements), the SON server can instantiate processing elements on the server side. These processing elements, such as OE 104, which is shown in FIG. 1 as multiple instances of the OE (e.g., for implementing base station specific Optimization Engines (OEs) that can be executed on a processor of the SON server), can perform various joint coordination algorithms (e.g., load balancing and/or other coordination algorithms) and also implement Protocol A, such as disclosed herein. In one embodiment, the SON client on the edge element (e.g., base station) is able to communicate with SON server elements, shown as Optimization Engines (OEs) 104 in FIG. 1, and either forwards the data collected on the interface (e.g., from the stack, etc.) as is or in some post-processed form and in return receives L1/L2/L3/MIB parameters or constraints from the OEs and delivers them as is or in post-processed form from the stack").
wherein the one or more modifications (parameters or constraints) to the processing functions cause the one or more respective edge devices (edge element) to reduce an amount of data transmitted to the hub device by increasing an amount of collected data that is filtered out (pre-processing and post-processing activity) from transmission from the one or more respective edge devices to the hub device; (On: [0038] "the SON client on the edge element (e.g., base station) is able to communicate with SON server elements, shown as Optimization Engines (OEs) 104 in FIG. 1, and either forwards the data collected on the interface (e.g., from the stack, etc.) as is or in some post-processed form and in return receives L1/L2/L3/MIB parameters or constraints from the OEs and delivers them as is or in post-processed form from the stack (e.g., to reduce backhaul bandwidth traffic and/or to facilitate offloading some of this pre-processing and post-processing activity to the edge elements to reduce load on the SON server");
and deploy the one or more modifications from the hub device (SON server) to the respective one or more edge devices (edge element), wherein the one or more modifications (parameters/constraints) are used to update one or more respective processing functions at the respective one or more edge devices. (On: [0038] "the SON client on the edge element (e.g., base station) is able to communicate with SON server elements, shown as Optimization Engines (OEs) 104 in FIG. 1, and either forwards the data collected on the interface (e.g., from the stack, etc.) as is or in some post-processed form and in return receives L1/L2/L3/MIB parameters or constraints from the OEs and delivers them as is or in post-processed form from the stack (e.g., to reduce backhaul bandwidth traffic and/or to facilitate offloading some of this pre-processing and post-processing activity to the edge elements to reduce load on the SON server").
(On: [0037-0038]).

Regarding Claim 2, The system as recited in claim 1, the combination of Mahadevan and On teaches wherein the function adaptation manager (network controller 180) is configured to: transmit the topology data to a remote provider network (next-network AS); (Mahadevan: [0059] "the network controller 180 publishes routing tables or RIBs to network devices within the service network 118 to effect the routing policy. In some implementations, the service network 118 is a software-defined network ("SDN") and an SDN flow controller assigns flows to routes through a next-network AS along the preferred route");
and receive the one or more modifications (parameters/constraints) to processing functions from the remote provider network, wherein the one or more modifications are based on the topology data. (On: [0038] "the SON client on the edge element (e.g., base station) is able to communicate with SON server elements, shown as Optimization Engines (OEs) 104 in FIG. 1, and either forwards the data collected on the interface (e.g., from the stack, etc.) as is or in some post-processed form and in return receives L1/L2/L3/MIB parameters or constraints from the OEs and delivers them as is or in post-processed form from the stack (e.g., to reduce backhaul bandwidth traffic and/or to facilitate offloading some of this pre-processing and post-processing activity to the edge elements to reduce load on the SON server");
wherein the one or more modifications are based on the topology data. (On: [0062]"as a number of deployed eNodeB devices on a network increases, a network provider may desire to reduce the backhaul traffic load and can transition to a distributed SON architecture or, as another example, can transition to a hybrid SON architecture as described below with respect to FIG. 4").
The rational and motivation for adding this teaching of On is the same as for Claim 1.

Regarding Claim 3, The system as recited in claim 1, the combination of Mahadevan and On teaches wherein the function adaptation manager is configured to: analyze the topology data; (Mahadevan: [0058, Fig. 4] "At stage 430, the network analyzer 188 analyzes a plurality of potentials routes from a first autonomous system network to a node in a second autonomous system network. In some implementations, the network analyzer 188 identifies, based on the aggregated information, one or more routes from the first network to the node in the third network that each satisfies a set of criteria");
and generate the one or more modifications to processing functions based on the analysis of the topology data. (Mahadevan: [0055, Fig. 4] "at stage 440, the network analyzer 188 or a network controller 180 selects a route or routes from the plurality of potential routes based on the analysis and, at stage 450, sets a routing policy for traffic from the first network through the node in the second network using the selected route").

Regarding Claim 4, The system as recited in claim 1, the combination of Mahadevan and On teaches wherein to update the one or more respective processing functions, the one or more modifications are configured to: update a portion of the one or more respective processing functions, or replace the one or more respective processing functions with new respective processing functions. (On: [0038] "the SON client on the edge element (e.g., base station) is able to communicate with SON server elements, shown as Optimization Engines (OEs) 104 in FIG. 1, and either forwards the data collected on the interface (e.g., from the stack, etc.) as is or in some post-processed form and in return receives L1/L2/L3/MIB parameters or constraints from the OEs and delivers them as is or in post-processed form from the stack (e.g., to reduce backhaul bandwidth traffic and/or to facilitate offloading some of this pre-processing and post-processing activity to the edge elements to reduce load on the SON server");
The rational and motivation for adding this teaching of On is the same as for Claim 1.

Regarding Claim 7, Mahadevan teaches A system, comprising: one or more processors; and one or more memories, wherein the one or more memories have stored thereon instructions  (Mahadevan: [0005, Fig. 6]), which when executed by the one or more processors cause the one or more processors to implement a function adaptation service (network analyzer 188) of a provider network ([0015], Fig. 1, ISP 112), wherein the function adaptation service is configured to: receive topology data from a remote network indicating one or more changes in a topology or performance of the remote network; (Mahadevan: [0056, Fig. 4] "at stage 410 of the method 400, a network analyzer 188 receives network assessment information from a plurality of network metric monitors situated in different autonomous system ("AS") networks, e.g., access network 112 or transmission networks 114. The network analyzer 188 uses this information to identify and characterize routes between a first network and a second network”, and [0054] "the network analyzer 188 identifies an anomalous change in performance for an AS network and identifies corresponding changes to the network topology around the AS network. This information is then used to identify whether the anomalous condition is attributable to a change in a peering relationship, an increase (or decrease) in bandwidth utilization of the AS by a local service, or an increase (or decrease) in bandwidth utilization of the AS by a third-party service);
analyze the one or more changes in the topology or performance of the network; (Mahadevan: [0054, Fig. 4] "the network analyzer 188 identifies an anomalous change in performance for an AS network and identifies corresponding changes to the network topology around the AS network");
generate, at the provider network, based on the analysis of the one or more changes in the topology or performance of the network indicated by the received topology data (Mahadevan: [0054-0056, Fig. 4]), one or more modifications (routing policy) to processing functions that are located at a respective one or more edge devices (Fig. 1, edge node 164 /166), (Mahadevan:[0026] "The network analyzer 188 gathers measurements of network performance metrics. The analyzer 188 uses the gathered measurement data to inform decisions about route selections", and [0055, Fig. 4] "at stage 440, the network analyzer 188 or a network controller 180 selects a route or routes from the plurality of potential routes based on the analysis and, at stage 450, sets a routing policy for traffic from the first network through the node in the second network using the selected route", where [0017] "In an NFV network, some network functionality normally implemented in a network device 160 (or edge device 164 or 166) are implemented as software executing on a processor (e.g., a general purpose processor). In some implementations, this virtualized network functionality includes one or more of load balancing, access control, firewall, intrusion detection, and routing"),
wherein the one or more edge devices are connected to the remote network; (Mahadevan: [0059] "For example, in some implementations, the network controller 180 causes all traffic to the node to pass through an edge device [i.e. 164] providing connectivity to the next AS network along the preferred route");
Mahadevan teaches a system with edge devices implementing a function adaptation service with edge devices connected to a remote network, but does not explicitly teach wherein the one or more modifications to the processing functions cause the one or more respective edge devices to reduce an amount of data transmitted to the hub device by increasing an amount of collected data that is filtered out from transmission from the one or more respective edge devices to a hub device connected to the remote network, and transmit the one or more modifications from the provider network to the remote network.
However, On does teach wherein the one or more modifications (parameters or constraints) to the processing functions cause the one or more respective edge devices (edge element) to reduce an amount of data transmitted to the hub device by increasing an amount of collected data that is filtered out (pre-processing and post-processing activity) from transmission from the one or more respective edge devices to a hub device connected to the remote network, (On: [0038] "the SON client on the edge element (e.g., base station) is able to communicate with SON server elements, shown as Optimization Engines (OEs) 104 in FIG. 1, and either forwards the data collected on the interface (e.g., from the stack, etc.) as is or in some post-processed form and in return receives L1/L2/L3/MIB parameters or constraints from the OEs and delivers them as is or in post-processed form from the stack (e.g., to reduce backhaul bandwidth traffic and/or to facilitate offloading some of this pre-processing and post-processing activity to the edge elements to reduce load on the SON server");
and transmit the one or more modifications from the provider network (SON server) to the remote network. (On: [0038] "the SON client on the edge element (e.g., base station) is able to communicate with SON server elements, shown as Optimization Engines (OEs) 104 in FIG. 1, and either forwards the data collected on the interface (e.g., from the stack, etc.) as is or in some post-processed form and in return receives L1/L2/L3/MIB parameters or constraints from the OEs and delivers them as is or in post-processed form from the stack (e.g., to reduce backhaul bandwidth traffic and/or to facilitate offloading some of this pre-processing and post-processing activity to the edge elements to reduce load on the SON server").
 (On: [0037-0038]).

Regarding Claim 8, The system as recited in claim 7, the combination of Mahadevan and On teaches wherein the function adaptation service (OE 104) is configured to transmit the one or more modifications to processing functions to the one or more edge devices (edge element) of the remote network. (On: [0038] "the SON client on the edge element (e.g., base station) is able to communicate with SON server elements, shown as Optimization Engines (OEs) 104 in FIG. 1, and either forwards the data collected on the interface (e.g., from the stack, etc.) as is or in some post-processed form and in return receives L1/L2/L3/MIB parameters or constraints from the OEs and delivers them as is or in post-processed form from the stack (e.g., to reduce backhaul bandwidth traffic and/or to facilitate offloading some of this pre-processing and post-processing activity to the edge elements to reduce load on the SON server").
The rational and motivation for adding this teaching of On is the same as for Claim 7.

Regarding Claim 10, The system as recited in claim 7, the combination of Mahadevan and On teaches wherein the one or more modifications to processing functions are configured to increase a level of redundancy associated with at least one of the respective processing functions.  (Mahadevan: [0017] "The network analyzer 188 provides analysis to a controller 180 and the controller 180 then uses the determined values for the one or more metrics to select between the possible routes for data exchanges between the host 150 and the end nodes 120. In some implementations, multiple routes [redundancy] are selected").

Regarding Claim 11, The system as recited in claim 7, the combination of Mahadevan and On teaches wherein the one or more modifications to processing functions are configured to increase a level of redundancy associated with at least one of the respective processing functions.  (On: [0038] "the SON client on the edge element (e.g., base station) is able to communicate with SON server elements, shown as Optimization Engines (OEs) 104 in FIG. 1, and either forwards the data collected on the interface (e.g., from the stack, etc.) as is or in some post-processed form and in return receives L1/L2/L3/MIB parameters or constraints from the OEs and delivers them as is or in post-processed form from the stack (e.g., to reduce backhaul bandwidth traffic and/or to facilitate offloading some of this pre-processing and post-processing activity to the edge elements to reduce load on the SON server").
The rational and motivation for adding this teaching of On is the same as for Claim 7.

Regarding Claim 12, The system as recited in claim 7, the combination of Mahadevan and On teaches wherein the function adaptation service is configured to: generate one or more modifications to a data processing model based on the analysis of the topology data, (Mahadevan: [0059] "at stage 440, the network analyzer 188 or a network controller 180 selects a route or routes from the plurality of potential routes based on the analysis and, at stage 450, sets a routing policy for traffic from the first network through the node in the second network using the selected route");
wherein the one or more modifications are configured to update the data processing model at one or more hub device connected to the remote network that processes data from the one or more edge devices; (Mahadevan: [0044] "The network analyzer 188 normalizes the information received and combines it to form a more comprehensive network topology model").
and transmit the one or more modifications to the data processing model to the one or more hub device. (Mahadevan: [0059] "at stage 450, sets a routing policy for traffic from the first network through the node in the second network using the selected route...the network controller 180 publishes routing tables or RIBs to network devices within the service network 118 to effect the routing policy", and [0069, Fig. 6] "The network interface 146 may link directly to another device or to another device via an intermediary device, e.g., a network device such as a hub, a bridge, a switch, or a router, connecting the computing device 141 to a data network such as the Internet").

Regarding Claim 13, The system as recited in claim 7, the combination of Mahadevan and On teaches wherein the one or more modifications are configured to replace the one or more respective processing functions at the respective one or more edge devices.  (On: [0038] "the SON client on the edge element (e.g., base station) is able to communicate with SON server elements, shown as Optimization Engines (OEs) 104 in FIG. 1, and...receives L1/L2/L3/MIB parameters or constraints from the OEs and delivers them as is or in post-processed form from the stack (e.g., to reduce backhaul bandwidth traffic and/or to facilitate offloading some of this pre-processing and post-processing activity to the edge elements to reduce load on the SON server" interpreted as a change in parameters or constraints replaces the processing function).
The rational and motivation for adding this teaching of On is the same as for Claim 7.

Claims 5-6 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Mahadevan, et al. (hereafter Mahadevan), US Patent Application 2016/0380892 A1 in view of On, et al. (hereafter On) .

Regarding Claim 5, The system as recited in claim 1, the combination of Mahadevan and On does not explicitly teach wherein the modifications to processing functions are configured to: reduce an amount of power consumed by the respective edge devices. 
However, Caliskan does teach wherein the modifications to processing functions are configured to: reduce an amount of data transmitted by the respective edge devices. (Caliskan: [0134, Fig. 5C] "Consistent with the desire to conserve battery power, an approach to quality of service that tends to reduce the overall network transmission traffic and to balance the power usage of the various nodes may be employed").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Mahadevan and On to include the teachings of Caliskan in order for processing function modifications to reduce power usage and data transmitted of edge devices (Caliskan: [0134]).

Regarding Claim 6, The system as recited in claim 1, the combination of Mahadevan and On does not explicitly teach wherein the modifications to processing functions are configured to: reduce an amount of data transmitted by the respective edge devices. (Caliskan: [00134, Fig. 5C] "Consistent with the desire to conserve battery power, an approach to quality of service that tends to reduce the overall network transmission traffic and to balance the power usage of the various nodes may be employed").
The rational and motivation for adding this teaching of Caliskan is the same as for Claim 5.

Claims 14-18 and 20 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Mahadevan, et al. (hereafter Mahadevan), US Patent Application 2016/0380892 A1 in view of On, et al. (hereafter On) US Patent Application 2014/0355481, and in further view of Arora, et al. (hereafter Arora) US Patent Application 2017/0099353 A1.

Regarding Claim 14, Mahadevan teaches A method, comprising:…receiving, by the at least one…device, topology data indicating one or more changes in a topology or performance of the network; (Mahadevan: [0056, Fig. 4] "at stage 410 of the method 400, a network analyzer 188 receives network assessment information from a plurality of network metric monitors situated in different autonomous system ("AS") networks, e.g., access network 112 or transmission networks 114. The network analyzer 188 uses this information to identify and characterize routes between a first network and a second network");
analyzing the one or more changes in the topology or performance of the network; (Mahadevan: [0054, Fig. 4] "the network analyzer 188 identifies an anomalous change in performance for an AS network and identifies corresponding changes to the network topology around the AS network");
determining, by the at least one hub device, one or more modifications (routing policy) to processing functions that are located at a respective one or more of the edge device (Fig. 1, edge node 164 /166), wherein the one or more modifications are based on the analysis of the one or more changes in the topology or performance of the network indicated by the received topology data, (Mahadevan:[0026] "The network analyzer 188 gathers measurements of network performance metrics. The analyzer 188 uses the gathered measurement data to inform decisions about route selections", and [0055, Fig. 4] "at stage 440, the network analyzer 188 or a network controller 180 selects a route or routes from the plurality of potential routes based on the analysis and, at stage 450, sets a routing policy for traffic from the first network through the node in the second network using the selected route", where [0017] "In an NFV network, some network functionality normally implemented in a network device 160 (or edge device 164 or 166) are implemented as software executing on a processor (e.g., a general purpose processor). In some implementations, this virtualized network functionality includes one or more of load balancing, access control, firewall, intrusion detection, and routing").
Although Mahadevan teaches a method for performing, by a data processing model, receiving topology data and determining modifications to processing functions, Mahadevan does not explicitly teach where the device is a hub device and performing, by a data processing model of at least one hub device connected to a network, one or more operations on processed data received from one or more edge devices connected to the network.
However, Arora does teach performing, by a data processing model of at least one hub device connected to a network, (Arora: [0044, Fig. 8] "data processing system 608 can involve IoT gateway 110, an IoT event hub 802 (alternatively an event hub or other ingestion/ingress service can be used)"),
one or more operations on processed data received from one or more edge devices (Fig. 7, sensors 108) connected to the network; (Arora: [0044] "The data processing system can entail both processing and logging the sensor data 600");
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Mahadevan to include the teachings of Arora in order to provide a hub with a data processing model that processes and stores data received from end nodes and edge devices (Arora: [0055]).
Continuing, the combination of Mahadevan and Arora does not explicitly teach and wherein the one or more modifications (parameters/constraints) are configured to cause the one or more respective edge devices (edge element) to reduce an amount of data transmitted to the hub device by increasing an amount of collected data that is filtered out (pre-processing and post-processing activity) from transmission from the one or more respective edge devices to the hub device; and deploying the one or more modifications from the hub device to the respective one or more edge devices.
However, On does teach and wherein the one or more modifications (parameters/constraints) are configured to cause the one or more respective edge devices (edge element) to reduce an amount of data transmitted to the hub device by increasing an amount of collected data that is filtered out (pre-processing and post-processing activity) from transmission from the one or more respective edge devices to the hub device; (On: [0038] "the SON client on the edge element (e.g., base station) is able to communicate with SON server elements, shown as Optimization Engines (OEs) 104 in FIG. 1, and either forwards the data collected on the interface (e.g., from the stack, etc.) as is or in some post-processed form and in return receives L1/L2/L3/MIB parameters or constraints from the OEs and delivers them as is or in post-processed form from the stack (e.g., to reduce backhaul bandwidth traffic and/or to facilitate offloading some of this pre-processing and post-processing activity to the edge elements to reduce load on the SON server");
and deploying (delivers) the one or more modifications from the hub device to the respective one or more edge devices (edge element). (On: [0038] "the SON client on the edge element (e.g., base station) is able to communicate with SON server elements, shown as Optimization Engines (OEs) 104 in FIG. 1, and either forwards the data collected on the interface (e.g., from the stack, etc.) as is or in some post-processed form and in return receives L1/L2/L3/MIB parameters or constraints from the OEs and delivers them as is or in post-processed form from the stack (e.g., to reduce backhaul bandwidth traffic and/or to facilitate offloading some of this pre-processing and post-processing activity to the edge elements to reduce load on the SON server").
 (On: [0037-0038]).

Regarding Claim 15, The method as recited in claim 14, the combination of Mahadevan, Arora, and On teaches further comprising: transmitting the topology data to a remote provider network (next-network AS); (Mahadevan: [0059] "the network controller 180 publishes routing tables or RIBs to network devices within the service network 118 to effect the routing policy. In some implementations, the service network 118 is a software-defined network ("SDN") and an SDN flow controller assigns flows to routes through a next-network AS along the preferred route");
and receiving the one or more modifications (parameters/constraints) to processing functions from the remote provider network (SON server).  (On: [0038] "the SON client on the edge element (e.g., base station) is able to communicate with SON server elements, shown as Optimization Engines (OEs) 104 in FIG. 1, and either forwards the data collected on the interface (e.g., from the stack, etc.) as is or in some post-processed form and in return receives L1/L2/L3/MIB parameters or constraints from the OEs and delivers them as is or in post-processed form from the stack (e.g., to reduce backhaul bandwidth traffic and/or to facilitate offloading some of this pre-processing and post-processing activity to the edge elements to reduce load on the SON server");
The rational and motivation for adding this teaching of On is the same as for Claim 14.

Regarding Claim 16, The method as recited in claim 14, the combination of Mahadevan, Arora, and On teaches further comprising: analyzing, by the at least one hub device, at least a portion of the topology data; (Mahadevan: [0058, Fig. 4] "At stage 430, the network analyzer 188 analyzes a plurality of potentials routes from a first autonomous system network to a node in a second autonomous system network. In some implementations, the network analyzer 188 identifies, based on the aggregated information, one or more routes from the first network to the node in the third network that each satisfies a set of criteria");
and updating, by the at least one hub device, the one or more modifications to processing functions based at least on the analysis of the topology data.  (Mahadevan: [0055, Fig. 4] "at stage 440, the network analyzer 188 or a network controller 180 selects a route or routes from the plurality of potential routes based on the analysis and, at stage 450, sets a routing policy for traffic from the first network through the node in the second network using the selected route").

Regarding Claim 17, The method as recited in claim 14, the combination of Mahadevan, Arora, and On teaches further comprising: analyzing, by the at least one hub device, the topology data; (Mahadevan: [0058, Fig. 4] "At stage 430, the network analyzer 188 analyzes a plurality of potentials routes from a first autonomous system network to a node in a second autonomous system network. In some implementations, the network analyzer 188 identifies, based on the aggregated information, one or more routes from the first network to the node in the third network that each satisfies a set of criteria");
and generating the one or more modifications to processing functions based on the analysis of the topology data.  (Mahadevan: [0055, Fig. 4] "at stage 440, the network analyzer 188 or a network controller 180 selects a route or routes from the plurality of potential routes based on the analysis and, at stage 450, sets a routing policy for traffic from the first network through the node in the second network using the selected route").

Claim 18, The method as recited in claim 14, the combination of Mahadevan, Arora, and On teaches further comprising: analyzing, by the at least one hub device, the topology data; (Mahadevan: [0058, Fig. 4] "At stage 430, the network analyzer 188 analyzes a plurality of potentials routes from a first autonomous system network to a node in a second autonomous system network. In some implementations, the network analyzer 188 identifies, based on the aggregated information, one or more routes from the first network to the node in the third network that each satisfies a set of criteria");
and generating the one or more modifications to processing functions based on the analysis of the topology data.  (Mahadevan: [0055, Fig. 4] "at stage 440, the network analyzer 188 or a network controller 180 selects a route or routes from the plurality of potential routes based on the analysis and, at stage 450, sets a routing policy for traffic from the first network through the node in the second network using the selected route").
and updating the data processing model using the one or more modifications to the data processing model. (Mahadevan: [0044] "The network analyzer 188 normalizes the information received and combines it to form a more comprehensive network topology model").

Regarding Claim 20, The method as recited in claim 14, the combination of Mahadevan, Arora,  and On teaches further comprising, subsequent to updating the one or more respective processing functions: receiving, by the at least one hub device, additional topology data indicating one or more additional changes in the performance of the network; (Mahadevan: [0058, Fig. 4] "At stage 430, the network analyzer 188 analyzes a plurality of potentials routes from a first autonomous system network to a node in a second autonomous system network. In some implementations, the network analyzer 188 identifies, based on the aggregated information, one or more routes from the first network to the node in the third network that each satisfies a set of criteria");
determining, by the at least one hub device, one or more additional modifications to processing functions for one or more of the respective edge devices, wherein the one or more additional modifications are based on the additional topology data; (Mahadevan: [0059] "at stage 440, the network analyzer 188 or a network controller 180 selects a route or routes from the plurality of potential routes based on the analysis and, at stage 450, sets a routing policy for traffic from the first network through the node in the second network using the selected route");
and deploying the one or more additional modifications to the one or more respective edge devices. (Mahadevan: [0059] "at stage 450, sets a routing policy for traffic from the first network through the node in the second network using the selected route...the network controller 180 publishes routing tables or RIBs to network devices within the service network 118 to effect the routing policy").

Claim 9 is hereby rejected under 35 U.S.C. 103 as being unpatentable over Mahadevan, et al. (hereafter Mahadevan), US Patent Application 2016/0380892 A1 in view of On, et al. (hereafter On) US Patent Application 2014/0355481, and in further view of Threefoot, et al. (hereafter Threefoot) US Patent Application 20150052247 A1 (Applicant’s IDS 10/11/2018).

Regarding Claim 9, The system as recited in claim 7, the combination of Mahadevan and On does not explicitly teach wherein the function adaptation service is configured to transmit the one or more modifications to processing functions to at least one hub device connected to the remote network. 
However Threefoot does teach wherein the function adaptation service is configured to transmit the one or more modifications to processing functions to at least one hub device connected to the remote network.  (Threefoot: [0037] where policy/routing rules going to an end node pass through a connected hub").
(Threefoot: [0037]).

Claim 19 is hereby rejected under 35 U.S.C. 103 as being unpatentable over Mahadevan, et al. (hereafter Mahadevan), US Patent Application 2016/0380892 A1 in view of Arora, et al. (hereafter Arora) US Patent Application 2017/0099353 A1, and On, et al. (hereafter On) US Patent Application 2014/0355481, and in further view of Caliskan, et al. (hereafter Caliskan) US Patent Application 2005/0078672 A1.

Regarding Claim 19, The method as recited in claim 14, the combination of Mahadevan, Arora, and On does not explicitly teach further comprising, wherein the one or more modifications are configured to reduce an amount of power consumed by the respective edge devices or to reduce an amount of data transmitted by the respective edge devices..
However, Caliskan does teach further comprising, wherein the one or more modifications are configured to reduce an amount of power consumed by the respective edge devices or to reduce an amount of data transmitted by the respective edge devices. (Caliskan: [0134, Fig. 5C] "Consistent with the desire to conserve battery power, an approach to quality of service that tends to reduce the overall network transmission traffic and to balance the power usage of the various nodes may be employed").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Mahadevan, Arora, and On to include the teaching of Caliskan in order for processing function modifications to reduce power usage and data transmitted of edge devices (Caliskan: [0134]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/R.L.S/Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416